                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

Guy I. Green,

                Plaintiff,

v.                                                   Case No. 19-cv-454 (JNE/HB)
                                                     ORDER
Thomas Roy, Emily Johnson Piper, Nancy
Johnston, Lori Swanson, Minnesota
Attorney General, Minnesota Sentencing
Commission, and Jane and John Does, in
their official and individual capacities,

                Defendants.

      In a Report and Recommendation dated April 8, 2019, the Honorable Hildy

Bowbeer, United States Magistrate Judge, recommended that this action be dismissed

without prejudice. No objection to the Report and Recommendation has been received.

The Court accepts the recommended disposition [Docket No. 4]. Therefore, IT IS

ORDERED THAT:

      1.        This action is DISMISSED WITHOUT PREJUDICE as duplicative of
                Greene v. Osborne-Leivian, Case No. 19-cv-533 (ECT/TNL).

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 10, 2019
                                                     s/ Joan N. Ericksen
                                                     JOAN N. ERICKSEN
                                                     United States District Judge
